Citation Nr: 0317637	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  99-16 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney-
at-Law


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from March 1964 to February 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Lincoln, Nebraska RO that assigned an initial evaluation of 
30 percent for PTSD, after granting service connection for 
this disability.  The rating was thereafter increased to 50 
percent, from the effective date of service connection, in a 
June 2002 Decision Review Officer decision.  The veteran has 
continued his appeal for a higher initial evaluation for this 
disability.  

This issue was before the Board in April 2003 when it was 
remanded for additional development. 


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the appeal has been obtained.

2.  Since May 2001, the veteran's PTSD has been productive of 
no more than occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships since May 
2001. 




CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.655, 4.7, 4.130, Diagnostic Code 9411 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's claim, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law and codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In additions, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case, 
the supplemental statements of the case, the Board's April 
2003 remand, and letters from the RO to the veteran, the 
veteran has been informed of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable the RO to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence and information in support of his claim, and the 
evidence that he should submit if he did not desire the RO to 
obtain such evidence on his behalf.  Therefore, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record also reflects that all available medical evidence 
identified by the veteran has been obtained.  Moreover, VA 
has conducted reasonable and appropriate efforts to assist 
him in obtaining the evidence necessary to substantiate his 
claim.  As noted below, VA attempted to assist the veteran by 
obtaining examinations in 2001, 2002 and 2003; however, the 
veteran refused to undergo any VA psychiatric examinations.  
Neither the veteran nor his representative has identified any 
outstanding evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such available evidence or information.  Therefore, the Board 
is also satisfied that the RO has complied with the duty to 
assist provisions of the VCAA and the implementing 
regulations.

Factual Background

The veteran served on active duty from March 1964 to February 
1966.  Service personnel records indicate that he served in 
Vietnam from November 1965 to March 1966; his principal duty 
during that time was combat demolition specialist.  

In July 1998, the veteran submitted a claim for service 
connection for PTSD.  By rating decision dated in November 
1998, the RO denied the veteran's claim.  Thereafter, the 
veteran appealed the denial to the Board.  In November 2000, 
the Board, in pertinent part, issued a decision that denied 
the veteran's claim for service connection for PTSD.  

Thereafter, in May 2001, the veteran submitted a statement 
Dr. Melvin Canell, a psychologist.  Dr. Canell noted the 
veteran's history of combat in Vietnam.  Currently, the 
veteran complained of problems sleeping and obsessive 
thoughts about the war.  He reported that he worked 7 days a 
week at his own car lot and was doing quite well.  He 
indicated that he lived with his wife and children and had a 
good relationship with them.  Mental status examination 
revealed that the flow of conversation and thought were 
extremely rapid and pressured; speech, however, was 
intelligible.  Associations were logical.  Affect and mood 
were anxious and depressed.  Mood swings were noted.  The 
veteran was well oriented in all spheres.  His insight into 
his own difficulty and his judgment were excellent.  The 
diagnostic impression included PTSD and anxiety disorder, not 
otherwise specified.  A Global Assessment of Functioning 
(GAF) score of "61/?" was recorded.  Dr. Canell stated that 
the veteran's PTSD was related to his military service.

The veteran was scheduled for a VA psychiatric examination in 
August 2001; however, he failed to report to the examination.   

By rating decision dated in January 2002, the RO granted 
service connection for PTSD, and assigned an initial 
evaluation of 30 percent, effective May 21, 2001.  
Thereafter, the veteran appealed the rating assigned.

The veteran was scheduled for a VA psychiatric examination in 
March 2002; however, he failed to report to the examination.  
In a statement received by the RO in March 2002, the 
veteran's attorney stated, essentially, that the RO had not 
provided legal justification for scheduling the veteran for a 
VA examination and therefore the veteran would not report for 
any such examination.

A March 2002 VA outpatient treatment report notes that the 
veteran was seen with various complaints, including 
depression.  He reported that he was running a business with 
his son and stepson, and that his sons were not getting 
along.  The veteran indicated that this bothered him.  The 
impression included depression.

In an April 2002 letter, Dr. Canell stated that the veteran:

Is absolutely no better than he was when 
I saw him initially on April 21, 2001 and 
is quite possibly a little worse but in 
any case the original report that 
contained a GAF with a 61 was completely 
erroneous and should have been a 41.  
(The only reason that I didn't give him a 
GAF somewhat lower than this number was 
because I did not feel that he would need 
an institution yet until some little 
function broke down such as his general 
ability to sell or his of course 
obsessive need to work much as an 
alcoholic's need to drink!

. . .  The GAF of 41, (that should have 
been listed in the April 2001 report) 
more accurately describes serious 
symptoms in an individual's general 
social functioning.  In this case the 
[veteran] certainly works to everyone's 
satisfaction but I feel that his working 
is more of an obsessional and certainly 
compulsive type of situation that is the 
very essence of his general psychological 
survival if one could really call his 
functioning as being a survival 
phenomenon.  . . . 

By decision dated in June 2002, the Decision Review Officer 
granted an increased (50 percent) rating for the veteran's 
PTSD, from the effective date of service connection in May 
2001.  Thereafter, the veteran continued his appeal.

In an August 2002 letter, Dr. Canell stated:

At the time I originally saw [the 
veteran] in April of 2001, he was 
functioning at least empirically rather 
well and as has been already documented, 
he sold cars successfully much over and 
beyond the horrific difficulties he 
described.  Nonetheless, when I saw him 
again a year later, I found that his 
working resembled the obsessive 
compulsive configurations of an alcoholic 
drinking . . . .

Dr. Canell stated that the veteran was capable of 
comprehending primarily oral instruction; however, he did not 
sustain reasonable amounts of time to a task, was not capable 
of genuine interpersonal relationships unless with people he 
has seen and known for decades, and could not control his 
emotions in an environment of even mild stress to the point 
where he would not become conspicuous to those who have hired 
him.  He indicated that the veteran's GAF score remained at 
41.

VA outpatient treatment records dated from 2002 to 2003 note 
the veteran's ongoing treatment for psychiatric problems.  A 
May 2002 primary care assessment report notes that the 
veteran was seen to follow-up on his complaints of 
depression.  He complained of insomnia and nightmares.  The 
impression included depression.  The examiner noted that the 
veteran also seemed to have PTSD.  A July 2002 mental health 
consult note indicates that the veteran was referred for an 
evaluation of his depression and to resolve some of the 
anxiety associated with combat PTSD issues.  The veteran 
reported that his family thought he was irritable much of the 
time.  He complained of fatigue, nightmares, poor 
concentration, suicidal thoughts, depression and problems 
sleeping.  He stated that he found no pleasure in most 
activities, except for fishing.  He reported conflict in his 
marriage, but indicated that he felt very secure and loved by 
his wife.  They were not considering separation.  He also 
indicated that he was close to his extended family; they were 
a good support system for him.  He indicated that his 
business was doing poorly; this caused him stress.  The 
examiner noted that there was no evidence of psychosis.  

The veteran underwent an individual counseling session at the 
VA mental health clinic in August 2002.  He reported 
increased nightmares and suicidal thoughts.  With regard to 
his job, the veteran reported that he was trying to sell a 
large volume in order to make a living for his sons; he found 
this to be difficult.  Current GAF score was 50.  A September 
2002 mental health clinic individual session report notes 
that the veteran presented with more anxiety.  He reported 
that he was working from 5 AM until 8 or 9 PM; when he was 
unable to rest he went to work.  His business had picked up, 
which was a relief.  The current GAF score was 50.

A September 2002 VA psychiatry consultation report notes the 
veteran's complaints of problems sleeping and nightmares.  
Upon examination, the veteran's mood was euthymic.  Thoughts 
were rational and goal directed.  He was alert and informed.  
He had no hallucinations or death wishes at the present.  The 
assessment was PTSD, by history.  Current GAF score was 55.  

A December 2002 VA mental health clinic individual session 
report notes that the veteran was happy to return to 
counseling.  His mood was more stable and his grooming was 
good.  Current GAF score was 55.  A January 2003 VA mental 
health clinic individual session report notes the veteran's 
continued problems with sleep and a financial crisis with his 
business.  His main goal was to pay his bills and care for 
his family.  The current GAF score was 55.

In a statement received by the RO in February 2003, the 
veteran's attorney stated, essentially, that the RO's reasons 
for scheduling the veteran for a VA examination were 
arbitrary and capricious.  It was requested that the claim be 
adjudicated on the evidence of record.  

A March 2003 VA PTSD Clinic report notes the veteran's 
complaints of problems sleeping and nightmares.  He was 
depressed and anxious about his PTSD and problems with his 
back.  Current GAF score was 53.

In April 2003, the RO contacted the veteran and his 
representative and asked whether the veteran was willing to 
report for a VA psychiatric examination.  In a statement 
received by RO in April 2003, the veteran's attorney stated 
that the veteran, "is not required to attend a VA 
examination for the sole purpose of rebutting private medical 
evidence he has submitted."  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In cases where the original 
rating assigned is appealed, consideration must be given to 
whether the veteran deserves a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

After reviewing the record in the case at hand, the Board is 
satisfied that all relevant facts have been properly 
developed.  In this regard, the Board notes that while the RO 
most recently attempted to obtain a current examination of 
the veteran in April 2003, his representative indicated that 
he would not report for this examination.  The Board further 
notes that 38 C.F.R. § 3.655(b) provides that "[w]hen a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of the record."  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  
Accordingly, the Board will adjudicate the veteran's claim 
based on the evidence of record.  See Fenderson, supra.

The veteran is currently assigned a 50 percent rating for his 
PTSD under Diagnostic Code 9411.  A 50 percent rating is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
inability to establish and maintain effective relationships.  
A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

The Board concludes that the veteran's current evaluation of 
50 percent fully contemplates the level of disability due to 
his service-connected PTSD.  The medical evidence does not 
demonstrate that the veteran's PTSD has resulted in 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); and inability to establish and 
maintain effective relationships, so as to warrant assignment 
of the next higher, 70 percent, evaluation under Diagnostic 
Code 9411.

The objective medical findings, as noted in statements from 
the veteran's private psychologist and VA outpatient 
treatment reports dated from 2001 to 2003, demonstrate no 
evidence of illogical, obscure, or irrelevant speech.  For 
example, in May 2001, the veteran's private psychologist 
noted that speech was intelligible and associations were 
logical.  Likewise, there was no evidence of spatial 
disorientation.  There was no evidence of neglect of personal 
appearance and hygiene.  For example, a December 2002 VA 
treatment record notes that the veteran's grooming was good.  
The veteran has been able to function independently; in fact, 
he has owned and worked at his own business.  The veteran has 
lived with his wife and children; he has maintained good 
relationships with his extended family.  No impairment in 
judgment was noted; in fact, judgment was found to be 
excellent by the veteran's private psychologist in May 2001.  
The Board notes that the veteran had occasional complaints of 
suicidal ideation in 2002.  Notwithstanding this fact, 
however, since May 2001 his symptoms have more closely 
approximated the criteria for a 50 percent disability.  

Accordingly, the Board concludes that even with consideration 
of 38 C.F.R. § 4.7, the criteria for an initial disability 
rating in excess of 50 percent for the veteran's PTSD are not 
met.  The Board also has considered whether the veteran is 
entitled to "staged" ratings for his PTSD, as prescribed by 
Fenderson.  However, at no time does the evidence show 
entitlement to a rating higher than the 50 percent rating 
assigned.  Therefore, staged ratings are not for application.


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.


		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

